                Case 20-10155-LSS        Doc 52-1     Filed 02/26/20    Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                        )
 In re:                                                 )   Chapter 7
                                                        )
 LA SENZA INTERNATIONAL, LLC                            )   Case No. 20-10154 (LSS)
                                                        )
                         Alleged Debtor.                )
                                                        )
                                                        )
 In re:                                                 )
                                                        )   Chapter 7
 LA SENZA INTERNATIONAL CANADA, LLC,                    )
                                                        )   Case No. 20-10155 (LSS)
                         Alleged Debtor.                )
                                                        )
                                                        )


                                  CERTIFICATE OF SERVICE

          I, Richard M. Beck, hereby certify that on February 26, 2020, I caused a true and correct

copy of the Notice of Hearing to be served on the attached Service List via first class mail.



                                                      /s/ Richard M. Beck
                                                      Richard M. Beck (DE Bar No. 3370)
             Case 20-10155-LSS        Doc 52-1   Filed 02/26/20   Page 2 of 2




                                        Service List


Elizabeth S. Fenton, Esquire                     Ronald M. Tucker, Esquire
John D. Demmy, Esquire                           Simon Property Group, Inc.
Lucian B. Murley, Esquire                        225 West Washington Street
Saul Ewing Arnstein & Lehr LLP                   Indianapolis, IN 46204
PO Box 1266                                      Andrew S. Conway, Esquire
Wilmington, DE 19899                             The Taubman Company
                                                 200 East Long Lake Road, Suite 300
                                                 Bloomfield Hills, MI 48304
Lawrence E. Oscar, Esquire
Ian H. Fisher, Esquire
Daniel A. DeMarco, Esquire
Hahn Loeser & Parks LLP                          Susan E. Kaufman, Esquire
200 Public Square, Suite 2800                    Law Office of Susan E. Kaufman, LLC
Cleveland, OH 44114-2316                         919 N. Market Street, Suite 460
                                                 Wilmington, DE 19801

Office of the United States Trustee
J. Caleb Boggs Federal Building                  Eli J. Vonnegut, Esquire
844 King Street, Suite 2207                      Stephen D. Piraino, Esquire
Lockbox 35                                       David Polk & Wardwell LLP
Wilmington, DE 19801                             450 Lexington Avenue
                                                 New York, New York 10017

Robert S. Brady, Esquire
Young Conaway Stargatt & Taylor, LLP             Robert J. Dehney, Esquire
1000 North King Street                           Tamara K. Mann, Esquire
Wilmington, DE 19801                             Morris, Nichols, Arsht & Tunnell LLP
                                                 1201 North Market Street, Suite 1600
                                                 Wilmington, DE 19801
